Citation Nr: 1129000	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Board video hearing at the RO in Chicago, Illinois in April 2008.  This transcript has been associated with the file.

In a May 2008 decision the Board denied entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009 the parties filed a Joint Motion for Remand vacating the Board's denial of the Veteran's PTSD claim and remanding the matter for further proceedings.  

The case was brought before the Board again in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include verifying the Veteran's claimed stressors with the Joint Services Records Research Center (JSRRC).  

Typically, there must be substantial compliance with the Board's remand directives or the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that no stressor verification letter was sent to the JSRRC.  However, although there was not substantial compliance with the Board's remand directives by the AOJ, the Board is granting the claim of entitlement to service connection for PTSD, and as such, any noncompliance will be considered harmless error.  


FINDING OF FACT

The Veteran's PTSD is related to service.
CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by providing that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Arguably, the new regulation is applicable.   

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while in-service.  See e.g., July 2005 VA examination.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was a clerk typist and that he served in Vietnam from June 1969 to September 1970.  

In this case, the Veteran contends that while in-service he witnessed the torture of prisoners of war, came under attack from rockets, and had a close friend die in his arms.  See July 2005 VA examination.  He also reported that he continues to suffer from nightmares about his time in Vietnam, he avoids discussions of Vietnam, and keeps to himself.  Id.

At his April 2008 Board hearing the Veteran testified that he remembers his unit coming under attack by rockets and his friend was killed during this event.  He also reported frequent contact with prisoners of war.  He further testified that he suffers from nightmares and anger and does not have any friends.  

Pursuant to the Board's May 2010 remand, the RO undertook PTSD stressor development.  In a July 2010 statement, the RO indicated that the Veteran's stressors were consistent with his service given that unit records reflected attacks on friendly outposts and occasional rocket attacks on installations including Gia Dinh.  

The Veteran was afforded a VA examination in July 2005.  At this examination the Veteran reported he suffered from flashbacks, anxiety, sleep disturbances, and avoidance symptoms.  He also reported he saw a counselor for PTSD counseling through the VA.  The examiner determined the Veteran suffered from PTSD and assigned him a Global Assessment of Functioning score of 47 due to his decreased social functioning and his inability to work due to his PTSD.  See also August 2004 VA letter diagnosing the Veteran with PTSD.

A June 2006 letter from the Hines VA Medical Center (VAMC) reported the Veteran suffered from PTSD and his symptoms included sleep disturbances, hyperarousal, flashbacks, anger, and social isolation.  The letter also stated the Veteran had been receiving treatment for his PTSD since December 2003.

An August 2007 letter from the Hines VAMC also reported the Veteran was currently still suffering from PTSD, which no change in his symptoms or social functioning.  

The Veteran was also afforded a VA examination August 2010 for his PTSD claim.  The examiner noted the Veteran's claims that while in-service he was under attack from rockets and he witnessed a friend die.  The examiner also noted the Veteran's history of depression.  After reviewing the claims file the examiner diagnosed the Veteran with major depressive disorder, recurrent with psychosis in partial remission, not related to service.  With regard to PTSD the examiner found the Veteran did not currently meet the requirements for a diagnosis under The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The examiner noted that the Veteran had previously been diagnosed with PTSD, however she stated PTSD can get better and go into remission.  She stated that if the Veteran had suffered from PTSD in the past, it was in remission at this time. 

As noted above, to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich, supra; McClain, supra.  Although the August 2010 VA examiner determined that the Veteran was not currently suffering from PTSD, she further stated that if he had previously suffered from PTSD, it was currently in remission.  The Board notes that the Veteran was diagnosed with PTSD on multiple occasions prior to this examination.  See e.g., July 2005 VA examination and June 2006 VAMC statement.  As such, the Board observes that even if he does not currently suffer from PTSD, the Veteran did suffer from it at various points during the appeal period.  

With regard to the new regulations, the Board acknowledges that the Veteran has claimed that he was afraid of enemy attack while stationed in Vietnam.  The Veteran stated that his first impression of Vietnam was running for his life to the bunkers.  The Veteran also stated that his friend had his legs blown off during a rocket attack and ultimately died as a result.  See August 2010 VA examination.  A VA psychologist has confirmed that the Veteran suffers from PTSD as a result of his in-service stressors.  See e.g., August 2004 VAMC statement.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Further, it is noted that the Veteran's service stressors have been verified by the RO.  See July 2010 statement from the RO. 

In sum, as there is corroborative evidence that the Veteran suffered from PTSD during the appeal period and there is a competent medical opinion linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


